  PALLET COS
. 339 Pallet
 Companies, Inc., 
a Subsidiary o
f IFCO
 Sys-tems, N.A., Inc.
 and
 United Food & Commercial 
Workers Union, Local 1360
.  
Cases 04
ŒCAŒ128224
 and 
04ŒCAŒ128228
 August 
27, 2014
 DECISION 
AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to charges 
filed by United Food 
and Commercial Workers Union, Local 1360 (the Union) 
on May 6, 2014, the General Counsel issued the consol
i-dated complaint on May 14, 2014, alleging that the R
e-spondent has violated Section 8(a)(5) and (1) of the Act 

by refusing the Un
ion
™s request to bargain and to furnish 
relevant and necessary information following the U
n-ion
™s certification in Case 04
ŒRCŒ093398.  (Official 
notice is taken of the 
ﬁrecord
ﬂ in the representation pr
o-ceeding as defined in the Board
™s Rules and Regulations
, Secs. 102.68 and 102.69(g).  
Frontier Hotel
, 265 NLRB 

343 (1982).)  The Respondent filed an answer and an 
amended answer, admitting in part and denying in part 
the allegations in the consolidated complaint, and asser
t-ing affirmative defenses.
 On June 2, 
2014, the General Counsel filed a Motion 
for Summary Judgment and memorandum in support.  

On June 5, 2014, the Board issued an order transferring 
the proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 

filed a response and a supplemental response.  In add
i-tion, the Respondent filed a Motion for Summary Jud
g-ment. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel. 
 Ruling on Motions for Summary Judgme
nt The Respondent argues for the first time in its motion 
for summary judgment and its amended answer to the 

consolidated complaint that the Board lacked a quorum 
at the time it approved the appointment of Dennis Walsh 
as Regional Director for Region 4 on 
March 10, 2013.  
See 
NLRB v. Noel Canning
, 134 S.Ct. 2550 
(2014).  The 
Respondent argues that therefore Regional Director 
Walsh was without authority to issue the consolidated 

complaint in this proceeding, and that it is entitled to 
summary judgment as a m
atter of law.  We find no merit 
in this contention.   
 Under the Act, the General Counsel is an independent 
officer appointed by the President and confirmed by the 
Senate.  The authority of the General Counsel to invest
i-gate unfair labor practice charges, 
and to issue and pro
s-
ecute unfair labor practice complaints, is derived directly 

from the language of the NLRA, not from any 
ﬁpower 
delegated
ﬂ by the Board.
1  Accordingly, the presence or 
absence of a valid Board quorum has no bearing on the 

General Counse
l™s prosecutorial authority in this matter.
 Agency staff engaged in the investigation and prosec
u-tion of unfair labor practices are directly accountable to 
the General Counsel.  29 U.S.C. § 153(d); See 
NLRB v. 
Food & Commercial Workers Local 23
, 484 U.S. 
112, 
127Œ128 (1987
); NLRB v. FLRA
, 613 F.3d 275, 278 
(D.C. Cir. 2010).  When a Regional Director or other 
designated Board 
agent issues a complaint, he acts for, 
and with authority delegated by, the General Counsel.  
Postal 
Service
, 347 NLRB 885, 886 (2006
); 
Roadway 
Express, Inc.
, 355 NLRB 
197, 206
 (2010).  In the instant 
matter, the Respondent does not dispute that the consol
i-dated complaint was issued in the name of the General 

Counsel and with the General Counsel
™s authority.  U
n-der these circumstances, 
we find that the consolidated 
complaint was validly issued and not subject to attack 
based on the argument that the Board lacked a quorum at 
the time it approved the appointment of Dennis Walsh as 

Regional Director for Region 4. 
 Moreover, to the extent th
at the Respondent questions 
the technical aspects of Regional Director Walsh
™s ap-pointment at a time when the Board lacked a quorum, it 
should be noted that the Board previously issued an order 
contingently delegating certain authorities to other 

NLRB offi
cials.
2  Thus, in the absence of a Board quo
r-um, the General Counsel was authorized to appoint 

Walsh as Regional Director consistent with the conti
n-gent delegation.
 Finally, on July 18, 2014, in an abundance of caution 
and with a full complement of five Me
mbers, the Board 
ratified 
nunc pro tunc
 and expressly authorized the sele
c-tion of Dennis Walsh as Regional Director 
for
 Region 4.  
In a further abundance of caution, on July 30, 2014, R
e-gional Director Walsh affirmed and ratified any and all 
actions taken 
by him or on his behalf during the period of 
1 Section 3(d) of the Act gives the General Counsel ﬁfinal authority, 
on behalf of the Board, in respect of the investigation of charges and 
issuance of complaints under Section 10 [of the Act]ﬂ, and Section 
10(b) provides that any Board 
agent may be design
ated to issue co
m-plaints.  29 U.S.C. §§ 153(d) & 160(b); See 
Richardson Chemical Co.
, 222 NLRB 5, 6 (1976) (complaint issued by ﬁActingﬂ Regional Dire
c-tor not 
ultra vires
; Assistant to the Regional Director properly designa
t-ed to issue complaint pursuant t
o authority delegated by General Cou
n-
sel).  
 2 See Order Contingently Delegating Authority to the Chairman, the 
General Counsel, and the Chief Administrative Law Judge, 76 Fed. 
Reg. 73719 (Nov. 29, 2011).
 361 NLRB No. 33
                                                             340 DECISIONS OF TH
E NATIONAL LABOR REL
ATIONS 
BOARD
 March 10, 2013
, to July 18, 2014.  Accordingly, the R
e-spondent
™s motion is denied.
 With respect to the General Counsel
™s motion, the R
e-spondent admits its refusal to bargain, but contests the 
validity of the cer
tification on the basis of the issues 
raised in the representation proceeding.
3  
The Respon
d-ent asserts that the representation election was tainted by 
the Union
™s objectionable and coercive conduct and, as a 
result, employees were not able to freely expre
ss their 
views concerning representation.  
 All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previous
ly 
unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 
the decision made in the representation proceeding.  We 
therefore find that the Respondent has not raised any 

representation issue that is prope
rly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 

Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941). 
 We also find that there are no factual issues warranting 
a hearing with respect to the Union
™s request for info
r-mation.  The consoli
dated complaint alleges that by letter 
dated April 4, 2014, the Union requested the following 
information, but excluding social security numbers:  
  1.  
Name, address, social security number, sex, date of 
birth, marital status and hire date. 
 2.  
Current wage rate and wage history during period of 
employment with Respondent. 
 3.  
Job classification, job description and part
-time or 
full
-time status. 
 4.  
All fringe benefits including but not limited to i
n-surance, pension benefits and health insuran
ce with 
cost and scope of coverage fully broken down and d
e-tailed. 
 5.  
All personnel policies or employee handbooks.  
  3 In its amended answer to the consolidated complai
nt, the Respon
d-
ent denies the allegations that the Union requested information from the 
Respondent and that the Respondent was refusing to furnish the info
r-mation to the Union.  However, the Respondent admits that by letter 
dated April 25, 2014, attached t
o the consolidated complaint as app. C, 
it refused to bargain with the Union.  The April 25, 2014 letter states: 

ﬁAccordingly, we are refusing to bargain and will not supply any of the 
requested information.ﬂ
  Therefore, we find there are no factual issues
 warranting a hearing with respect to whether the Respondent refused to 
furnish the
 information sought by the Union.
 The Respondent also raises in its amended answer and supplemental 
response to the Notice to Show Cause the same argument regarding the 
auth
ority of the Regional Director to issue the consolidated complaint 
that we have found to be without merit.
 It is well established that information concerning the 
terms and conditions of employment of unit employees is 
presumptively relevant f
or purposes of collective ba
r-gaining and must be furnished on request, 
except for
 so-cial security numbers.  See, e.g., 
Metro Health Found
a-
tion, Inc.
, 338 NLRB 802
, 803
 (2003); 
St. Clair Die 
Casting, LLC
, 341 NLRB No. 144 (2004)
 (not reported 
in Board volume
s), enfd. 423 F.3d 843 (8
th Cir. 2005)
, and 
cited cases
.  The Respondent has not asserted any 
basis for rebutting the presumptive relevance of the i
n-formation.  Rather, the Respondent raises as an affirm
a-tive defense its conte
ntion, rejected above, that the Union 
was improperly certified.  We find that the Respondent 
unlawfully refused to furnish the information sought by 

the Union.
4 Accordingly, we grant the Motion for Summary Jud
g-ment.
 On the entire record, the Board makes th
e following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material times, the Respondent, a Delaware co
r-poration with a facility in Burlington, New Jersey, the 

Plant, has been engaged in the 
repair, 
retrieval and mod
i-fication of pallets.
5 During the 12
-month pe
riod preceding issuance of the 
consolidated complaint, the Respondent, in conducting 
its business operations described above, purchased and 
received at the Plant goods valued in excess of $50,000 

directly from suppliers located outside the State of New 
Jer
sey.
 We find that the Respondent has been an employer e
n-gaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act and that the Union is a labor o
r-ganization within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTI
CES
 A.  The Certification
 Following the representation election held on Dece
m-ber 20, 2012, the Union was certified on April 2, 2014, 
as the exclusive collective
-bargaining representative of 
the employees in the following appropriate unit:
  4 The Board has held that employee social security numbers are not 
presumptively relevant and that the union, therefore, must demonstrate 
the relevan
ce of such information.  
Maple View Manor
, 320 NLRB 
1149, 1151 fn. 2 (1996)
. Here, the Union did not specify in its April 4 
letter why it wanted this information nor has it otherwise demonstrated 

its relevance.  This does not, however, excuse
 the Respondent™s failure 
to provide the Union with all the other information it requested in this 
letter.  Id.  
 5 In its amended answer, the Respondent admits that it has been e
n-
gaged in providing a complete range of pallet management options to 

business
es including retrieving, reconditioning, and resupplying wood 
pallets.  
                                                                                                                        PALLET CO
S. 341 All full
-time an
d regular part
-time truck drivers and 
production employees, including nailers, saw room o
p-erators, and fork lift drivers employed by the Employer 
at its facility currently located at 320 Dulty
™s Lane, Site 
265, Burlington, New Jersey 08016; but excluding a
ll other employees, managers, guards and supervisors as 
defined in the Act.
  The Union continues to be the exclusive collective
-bargaining representative of the unit employees under 

Section 9(a) of the Act.
 B.  Refusal to Bargain
 By letter dated April 4, 2
014, the Union requested that 
the Respondent meet and bargain with it as the exclusive 
collective
-bargaining representative of the unit.  By letter 
dated April 4, 2014, the Union requested that the R
e-spondent furnish it with the information set forth above
 that is necessary for, and relevant to, the Union
™s pe
r-formance of its duties as the exclusive collective
-bargaining representative of the unit.  By letter dated 

April 25, 2014, the Respondent refused to recognize the 
Union 
as the exclusive collective
-bar
gaining represent
a-tive of the unit
, bargain with the Union in good faith, and 
provide information requested by the Union regarding 
the unit
™s terms and conditions of employment. 
 We find that this failure and refusal constitutes an u
n-lawful failure and ref
usal to recognize and bargain with 
the Union in violation of Section 8(a)(5) and (1) of the 
Act.
 CONCLUSION O
F LAW By failing and refusing since April 25, 2014, to reco
g-nize and bargain with the Union as the exclusive colle
c-tive
-bargaining representative 
of employees in the a
p-propriate unit, and by failing to provide the Union with 

requested information regarding the terms and conditions 
of employees in the unit, the Respondent has engaged in 
unfair labor practices affecting commerce within the 
meaning of 
Section 8(a)(5) and (1) and Section 2(6) and 
(7) of the Act. 
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to bargain on request with the Union, and, if an 

understanding is 
reached, to embody the understanding 
in a signed agreement.  We also shall order the Respon
d-ent to furnish the Union the information requested
, with 
the exception of employee social security numbers
.  To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); acc
ord 
Burnett Construction 
Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10th Cir. 1965); 
Lamar Hotel
, 140 NLRB 226, 229 
(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 

379 U.S. 817 (1964). 
 ORDER
 The National Labor Relations Board orders that
 the 
Respondent, Pallet Companies, Inc. a Subsidiary of 
IFCO Systems N.A., Inc., Burlington, New Jersey, its 
officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  Failing and refusing to recognize and bargain with 
United Food and 
Commercial Workers Union, Local 

1360 as the exclusive collective
-bargaining represent
a-tive of the employees in the bargaining unit.
 (b)  Failing and refusing to provide the Union with r
e-quested information that is necessary to its role as the 

exclusive col
lective
-bargaining representative of the unit 
employees.
 (c)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative actio
n necessary to 
effectuate the policies of the Act.
 (a)  On request, bargain with the Union as the excl
u-sive collective
-bargaining representative of the emplo
y-ees in the following appropriate unit on terms and cond
i-
tions of employment and, if an understandi
ng is reached, 
embody the understanding in a signed agreement:
  All full
-time and regular part
-time truck drivers and 
production employees, including nailers, saw room o
p-erators, and fork lift drivers employed by the Employer 
at its facility currently loca
ted at 320 Dulty
™s Lane, Site 
265, Burlington, New Jersey 08016; but excluding all 
other employees, managers, guards and supervisors as 
defined in the Act.
  (b)  Provide the Union with the information requested 
in its letter of April 4, 2014
, with the exce
ption of e
m-ployee social security numbers
.  (c)  Within 14 days after service by the Region, post at 
its facility in Burlington, New Jersey, copies of the a
t-tached notice marked 
ﬁAppendix.
ﬂ6  Copies of the notice, 
on forms provided by the Regional Director
 for Region 
4, after being signed by the Respondent
™s authorized 
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                             342 DECISIONS OF TH
E NATIONAL LABOR REL
ATIONS 
BOARD
 representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pla
c-es, including all places where notices to employees are 
customarily posted.  In add
ition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 

mean
s.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material.  
If during the pendency of 
these proceedings, the Respondent has gone out of bus
i-ness or closed the facility 
involved in these proceedings, 

the Respondent shall duplicate and mail, at its own e
x-pense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any 
time since about April 25, 2014.
 (d)  Within 21 days after serv
ice by the Region, file 
with the Regional Director 
for Region 4 
a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF
 THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, 
or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and bargain 
with United Food and Commercial Workers Union, L
o-cal 1360 as the exclusive collective
-bargaining repr
e-sentative of the employees in the bargaining unit.  
 WE WILL NOT
 fail and refuse to furnish the Union with 
requested information that is relevant and necess
ary to 
the Union
™s performance of its functions as the colle
c-tive
-bargaining representative of our unit employees. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL
, on re
quest, bargain with the Union as the 
exclusive collective
-bargaining representative of our 
employees in the following appropriate unit concerning 
terms and conditions of employment and, if an unde
r-standing is reached, embody the understanding in a 
signed a
greement: 
  All full
-time and regular part
-time truck drivers and 
production employees, including nailers, saw room o
p-
erators, and fork lift drivers employed by the Employer 
at its facility currently located at 320 Dulty
™s Lane, Site 
265, Burlington, New J
ersey 08016; but excluding all 
other employees, managers, guards and supervisors as 

defined in the Act.
  WE WILL 
furnish to
 the Union in a timely manner the 
information requested by it on April 4, 2014
, with the 
exception of employee social security number
s.  PALLET 
COMPANIES
, INC
., A SUBSIDIARY
 OF IFCO
 SYSTEMS
, N.A.,
 INC
.  
The Board
™s decision can be found at 
www.nlrb.gov/case/
04ŒCAŒ128224
 or by using the QR
 code below.  Alternatively,
 you can obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C.
 20570, or by calling (202) 273
-1940.
    